—Appeal by the defendant, by permission, from an order of the Supreme Court, Queens County, dated July 30, 1993, which, after a hearing, denied his motion pursuant to CPL article 440 to vacate a judgment of conviction of the same court, rendered May 29,1990.
Ordered that the order is affirmed.
The defendant’s contention that his judgment of conviction should be vacated because the People failed to disclose certain material at trial pursuant to People v Rosario (9 NY2d 286, cert denied 386 US 866) and Brady v Maryland (373 US 83) is without merit. The record supports the hearing court’s determination that the material in question was turned over to the defense. Bracken, J. P., Copertino, Pizzuto and Hart, JJ., concur.